Citation Nr: 0010241	
Decision Date: 04/18/00    Archive Date: 04/28/00

DOCKET NO.  97-33 533A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for malignant melanoma 
of the left shoulder due to herbicide exposure (Agent 
Orange).

3.  Entitlement to service connection for basal cell 
carcinoma of the face on either a direct basis or as due to 
Agent Orange exposure.  

4.  Entitlement to service connection for skin rash, to 
include acne of the back and shoulders, on either a direct 
basis or as due to Agent Orange exposure.

5.  Entitlement to service connection for an abdominal 
disorder, to include diverticulitis.  

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression.  

8.  Entitlement to service connection for residuals of right 
nephrectomy.  

9.  Entitlement to service connection for a cyst of the liver 
and gallbladder.  

10.  Entitlement to service connection for tingling of the 
lower extremities.  

11.  Entitlement to service connection for a disorder of the 
left eyelid with associated loss of vision.  

12.  Entitlement to service connection for residuals of 
stress fractures of the left tibia and ribs.  

13.  Entitlement to service connection for chest pain.  

14.  Entitlement to an increased rating for osteoarthritis of 
multiple joints, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from January 1954 to 
November 1957, and from February 1960 to March 1975.

The issues currently on appeal come before the Board of 
Veterans' Appeals (Board) from a rating decision of July 1997 
from the Department of Veterans Affairs (VA) St. Petersburg, 
Florida, Regional Office (RO).

The veteran, in April 1999, was afforded a hearing in 
Washington, D.C. before a member of the Board.  The member of 
the Board who held the hearing is making the decision in this 
case and is the signatory of this decision.

The issues concerning entitlement to service connection for 
tinnitus, malignant melanoma of the left shoulder due to 
herbicide exposure (Agent Orange); basal cell carcinoma of 
the face on either a direct basis or as due to Agent Orange 
exposure; skin rash, to include acne of the back and 
shoulders, on either a direct basis or as due to Agent Orange 
exposure; an abdominal disorder, to include diverticulitis; 
headaches; acquired psychiatric disorder, to include 
depression; residuals of right nephrectomy; cyst of the liver 
and gallbladder; tingling of the lower extremities; a 
disorder of the left eyelid with associated loss of vision; 
residuals of stress fractures of the left tibia and ribs; and 
chest pain are addressed in the REMAND portion of this 
decision.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  Degenerative joint disease of the cervical spine is 
manifested by complaints of pain and results in the 
equivalent of slight limitation of motion. 

3.  Degenerative joint disease of the lumbar spine is 
manifested by complaints of pain and results in the 
equivalent of slight limitation of motion.  

4.  Degenerative joint disease of the right elbow results in 
limitation of motion.  

5.  Degenerative joint disease of the left elbow results in 
limitation of motion.  

6.  Degenerative joint disease of the right hip results in 
limitation of motion.  

7.  Degenerative joint disease of the left hip results in 
limitation of motion.

8.  Degenerative joint disease of the right ankle results in 
limitation of motion.  

9.  Degenerative joint disease of the left ankle results in 
limitation of motion.

10.  Degenerative joint disease of the right knee results in 
limitation of motion..  

11.  Degenerative joint disease of the left knee results in 
limitation of motion.

12.  Degenerative joint disease of the left shoulder results 
in limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation for arthritis of 
the cervical spine have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5290 
(1999).

2.  The criteria for a 10 percent evaluation for arthritis of 
the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5292 
(1999).

3.  The criteria for a 10 percent evaluation for arthritis of 
the right elbow have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).

4.  The criteria for a 10 percent evaluation for arthritis of 
the left elbow have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).

5. The criteria for a 10 percent evaluation for arthritis of 
the right hip have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).

6.  The criteria for a 10 percent evaluation for arthritis of 
the left hip have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).

7.  The criteria for a 10 percent evaluation for arthritis of 
the left shoulder have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).

8.  The criteria 10 percent evaluation for arthritis of the 
right ankle have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5271 (1999).

9.  The criteria 10 percent evaluation for arthritis of the 
left ankle have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5271 (1999).

10.  The criteria for a 10 percent evaluation for arthritis 
of the left knee have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).

11.  The criteria 10 percent evaluation for arthritis of the 
right knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Code 5003, (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has presented a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  This finding 
is based in part on the veteran's assertion that his 
disorders have increased in severity.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board finds that no 
further development of the record is necessary before 
appellate disposition is completed.  Accordingly, the Board 
is satisfied that the duty to assist has been met.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

Disability evaluations are based upon the average impairment 
of earning capacity as determined by the VA's Schedule for 
Rating Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1, Part 4 (1999) (Schedule).  Separate rating 
codes identify the various disabilities.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history.  38 
C.F.R. § 4.2 (1999).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(1999).

Service connection for osteoarthritis of the knees and other 
joints was granted by the RO in July 1997.  That decision was 
based on the review of service medical records, VA and 
private medical records, and lay statements.  The RO assigned 
a zero percent, or noncompensable, evaluation pursuant to 
Diagnostic Code 5003 of the Schedule.  See 38 C.F.R. § 4.71a 
(1999).  The RO, in March 1998, in recharacterizing the 
disability as osteoarthritis of multiple joints (formerly 
rated as knees only), increased the disability rating 
assigned for the service-connected osteoarthritis to 10 
percent.  The 10 percent rating assigned in March 1998 has 
remained in effect since that time.

Regulations define disabilities of the musculoskeletal system 
as primarily the inability, due to damage or infection in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  38 C.F.R. § 4.40 (1999).  
Disabilities of the joints consist of reductions in the 
normal excursion of movements in different planes.  
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a higher rating can be based on 
"greater limitation of motion due to pain on use." DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995). However, any such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant." See 38 
C.F.R. § 4.40 (1998).

Diagnostic Code 5003 provides that degenerative arthritis 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.  
When, however, the limitation of motion of the specific joint 
involved is non-compensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (1999).

Slight limitation of motion of the cervical segment of the 
spine warrants a 10 percent rating.  A 20 percent rating 
requires moderate limitation of motion.  38 C.F.R. Part 4, 
Code 5290.

Diagnostic Code 5292 provides for the evaluation of 
limitation of motion of the lumbar spine. When the limitation 
of motion of the lumbar spine is slight, a 10 percent rating 
is provided. When the limitation of motion is moderate, a 20 
percent rating is provided.

Under Diagnostic Code 5206, flexion of the forearm limited to 
110 degrees is rated as 0 percent disabling.  A 10 percent 
rating is provided for limited flexion to 100 degrees.  Under 
Diagnostic Code 5207, limited forearm extension to 45 degrees 
is rated as 10 percent disabling.  This is the minimum 
rating.

Diagnostic Code 5260 provides a noncompensable rating when 
flexion of a leg is limited to 60 degrees.  A 10 percent 
rating is assigned when flexion is limited to 45 degrees.  
Diagnostic Code 5261provides a noncompensable rating when 
extension is limited to 5 degrees.  A 10 percent rating is 
for assignment when extension is limited to 10 degrees.

Limitation of motion of the arm to shoulder level is 
evaluated as 20 percent disabling for either arm.  Limitation 
of motion to midway between the side and shoulder level is 
evaluated as 30 percent disabling for the major arm, and 20 
percent disabling for the minor arm.  Limitation of motion to 
25 degrees from the side is considered 40 percent disabling 
for the major arm and 30 percent disabling for the minor arm.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.

Moderate limitation of motion of either ankle warrants a 10 
percent evaluation. A 20 percent evaluation requires marked 
limitation of motion. 38 C.F.R. Part 4, Diagnostic Code 5271 
(1999).

In rating hip disability, when there is limitation of motion, 
limitation of flexion of the thigh to 45 degrees warrants a 
10 percent evaluation. Limitation of flexion of the thigh to 
30 degrees warrants a 20 percent evaluation. Limitation of 
flexion of the thigh to 20 degrees warrants a 30 percent 
evaluation. Flexion limited to 10 degrees is rated 40 
percent. Diagnostic Code 5252.

Further, under Diagnostic Code 5253, limitation of thigh 
rotation, with the loss of the ability to toe out more than 
15 degrees, or for limitation of adduction with the loss of 
the ability to cross the legs warrants a 10 percent rating.  
A 20 percent evaluation requires limitation of abduction with 
motion loss beyond 10 degrees. 38 C.F.R. § 4.71, Diagnostic 
Code 5253.  It is also noted that limitation of thigh 
extension to 5 degrees warrants a 10 percent rating under 
Diagnostic Code 5251.

The service medical records show that the veteran was seen 
for multiple joint complaints.  Following service to the 
present the veteran was seen for several disorders at 
military, private and VA medical facilities, to include joint 
complaints

A VA orthopedic examination was conducted in February 1998.  
At that timer the veteran complained of chronic lower back 
and bilateral knee pain since the early 1970's.  The veteran 
reported multiple injuries suffered in the course of his 
military career, but denied any orthopedic bone fractures.  
He also complained of occasional hand pain, at the bilateral 
carpometacarpal phalangeal joint area.  

X-rays showed minimal osteopenia of the hands with otherwise 
no acute findings.  X-rays of the knees showed no 
abnormality.  The diagnoses included:  bilateral degenerative 
arthritis of the knees; bilateral degenerative joint disease 
of the knees with chondromalacia of the patella, mild in 
nature; chronic lumbar mechanical back pain without evidence 
without evidence of herniated disc or sciatica; and 
degenerative joint disease of the hands and squaring of the 
carpometacarpal phalangeal joints.

During the April 1999 hearing, the veteran testified that 
arthritis was affecting his knees; ankles, particularly the 
left ankle; lower back; left shoulder; left elbow; and right 
hand.  He noted that this caused him aches and pains, of a 
chronic nature.  He added that the symptoms associated with 
the pain become worse with activity.  

AVA joints examination was conducted in October 1999.  At 
that time the veteran reported that he began to experience 
joint pain in 1973, especially in his knees, left shoulder, 
neck and low back.  He also complained of bilateral hip and 
left ankle pain.  He indicated that flare-ups occur with 
increases in physical workload as well as with colder 
weather.  There was no instability or swelling of the knees.  
He did not use a brace or an assistive device while walking

Examination of the left shoulder revealed active forward 
flexion to 120 degrees, active abduction to 125 degrees, 
active external rotation to 90 degrees, and active internal 
rotation to 45 degrees.  It was also noted that with resisted 
range of motion, movement on forward flexion and abduction 
was only to 90 degrees.  Strength was described as 5-/5 on 
the deltoids and 4/5 on the supraspinatus and external 
rotators and internal rotators.  5/5 strength in the wrist 
extensors, wrist flexors, finger extensors, finger flexors, 
biceps, and triceps was also reported.  The veteran's neck 
showed limited range of motion in all planes, with no 
tenderness to palpation nor Lhermitte's sign.

Examination of the hips showed bilateral external rotation to 
30 degrees, bilateral internal rotation to 25 degrees, 
bilateral abduction to 45 degrees, bilateral adduction to 20 
degrees.  The same findings were noted to be present on 
resisted motion testing.  No pain was noted with internal and 
external rotation.  

Bilateral knee examination was reported as 0 to 125 degrees, 
with or without resistance.  Normal was noted to be to 140 
degrees.  No varus or valgus instability was shown.  Effusion 
was not shown.

X-ray examination findings were reported as minimal 
degenerative joint disease of the left shoulder; no evidence 
of degenerative joint disease of the right shoulder; minimal 
degenerative joint disease of the bilateral hips; minimal 
degenerative joint disease of the bilateral elbows; minimal 
degenerative joint disease of both ankles.  February 1998 
knee X-rays were referred to as showing minimal joint 
disease.  

The physician noted that the veteran did not complain 
concerning problems associated with either his elbows or his 
right shoulder.  The left shoulder was noted to exhibit 
weakened movement and excess fatigability and incoordination.  
The left shoulder pain was noted to be more likely than not 
attributable to a rotator cuff tear.  He added that with 
flare-ups, the veteran's left shoulder functional ability 
could be significantly limited as well as the range of 
motion.  

As part of an addendum to the October 1999 examination 
report, the examining physician also indicated that the 
veteran complained of right wrist and hand pain.  Significant 
decreased wrist range of motion was reported; 10 degrees of 
dorsiflexion and 10 degrees of palmar flexion motion.  The 
veteran also reported problems with closing his hand all the 
way.  

Shoulder range of motion was described as forward flexion to 
140 degrees, actively and passively; normal was noted to be 
to 160 degrees.  Abduction was reported to 145 degrees 
actively and passively, with normal noted to be 170 degrees.  
Active and passive external rotation motion was documented as 
to 80 degrees with 90 noted to be normal.  Internal rotation 
was shown to be 30 degrees bilaterally; normal was noted to 
be 45 degrees.  It is pointed out that these findings are 
different than those documented above.

Bilateral elbow range of motion, equal and passive, was 
reported as:  Flexion - 125 degrees, normal - 145 degrees; 
forearm supination - 85 degrees, normal - 85 degrees; forearm 
pronation - 90 degrees, normal - 80 degrees.

Wrist dorsiflexion was noted to be bilaterally to 80 degrees, 
normal to 70 degrees.  Palmar flexion was to 55 degrees 
bilaterally, normal was noted to be 80 degrees; radial 
deviation to 20 degrees bilaterally, which is normal.  Ulnar 
deviation to 30 degrees, with normal noted to be 45 degrees.  

Ankle range of motion was noted to be to 15 degrees of 
dorsiflexion bilaterally to 50 degrees of planter flexion.  
Normal was noted to be 20 degrees dorsiflexion and 45 degrees 
plantar flexion.

Range of motion of the knees was 0 to 120 degrees.  Normal 
range of motion is 0 to 140 degrees.  The examining physician 
pointed out that the veteran showed evidence of arthrosis 
affecting the left shoulder, bilateral hips, bilateral 
elbows, bilateral ankles, and bilateral knees.

It was added that the only affected joint which exhibited 
weakened movement, excess fatigability, or incoordination was 
the left shoulder.  Additionally, it was pointed out that 
pain could significantly limit functional ability of the left 
shoulder, bilateral knees, and left ankle, during flare-ups 
or when the affected joints are used repeatedly over a period 
of time 

The report of a VA spine examination is also shown to be of 
record.  This report, dated in November 1999, shows that the 
veteran reported experiencing low back pain and neck pain 
since he was an adolescent.  The neck pain radiated into his 
left scapula.  The examiner diagnosed degenerative disease of 
the cervical and lumbar spine which was related to 
osteoarthritis.  Normal examination was reported.  The 
veteran has shown to have no motor weakness, nor evidence of 
excess fatigability, incoordination, or significant painful 
motion with use.  Range of motion of the affected areas was 
described as normal.  

To summarize, the veteran's statements and testimony are 
considered to be competent evidence when describing symptoms 
of disabilities. However, said statements and testimony must 
be reviewed in conjunction with the objective medical 
evidence.

In this regard, the recent VA x-rays have confirmed the 
presence of degenerative arthritis involving cervical spine, 
lumbar spine, left shoulder, both hips, elbows, ankles, and 
knees.  The VA examination reports dated in October and 
November 1999 show limitation of motion of the ankles, 
elbows, knees, left shoulder, and both hips.  

Accordingly, pursuant to Diagnostic Code 5003, when viewed in 
conjunction with the holding in the Deluca case, 10 percent 
ratings are warranted for degenerative arthritis involving 
each of the following joints: left shoulder, right hip, left 
hip, right elbow, left elbow, right ankle, left ankle, right 
knee, and left knee.

The recent VA examination showed normal range of motion of 
the cervical spine and lumbar spine.  However, the veteran 
continues to complain of neck and low back pains.  As such, 
in view of the Deluca case, it is the Board's judgment that 
the functional impairment resulting from the degenerative 
arthritis of the cervical and lumbar spine is the equivalent 
of slight limitation of motion.  Thus, a 10 percent rating is 
warrant for each disorder. 

However, a rating in excess of 10 percent for the 
disabilities discussed is not shown.  The degenerative 
arthritis of the involved joints does not satisfy the 
criteria for higher ratings based on limitation of motion as 
previously set forth. To include consideration of Deluca.  
The current evaluations are the 

In reaching its decision, the Board considered the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
osteoarthritis of multiple joints.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991).  The Board further 
finds that the 10 percent rating for each involved joint is 
the highest rating warranted during the appeal period.  
Fenderson v. West, 12 Vet. App. 119 (1999).


ORDER

Entitlement to a 10 percent disability evaluation for 
arthritis of the cervical spine is granted subject to the law 
and regulations governing the payment of monetary benefits.  

Entitlement to a 10 percent disability evaluation for 
arthritis of the lumbar spine is granted, subject to the law 
and regulations governing the payment of monetary benefits.

Entitlement to 10 percent disability evaluation for arthritis 
of the right elbow is granted, subject to the law and 
regulations governing the payment of monetary benefits.  

Entitlement to 10 percent disability evaluation for arthritis 
of the left elbow is granted, subject to the law and 
regulations governing the payment of monetary benefits.

Entitlement to a 10 percent disability evaluation for 
arthritis of the right hip is granted, subject to the law and 
regulations governing the payment of monetary benefits.

Entitlement to a 10 percent disability evaluation for 
arthritis of the left hip is granted, subject to the law and 
regulations governing the payment of monetary benefits.

Entitlement to 10 percent disability evaluation for arthritis 
of the left shoulder is granted, subject to the law and 
regulations governing the payment of monetary benefits.

Entitlement to a disability evaluation of 10 percent for 
arthritis of the left knee is granted, subject to the laws 
and regulations governing the payment of monetary benefits.  

Entitlement to a disability evaluation of 10 percent for 
arthritis of the right knee is granted, subject to the laws 
and regulations governing the payment of monetary benefits.

Entitlement to a disability evaluation of 10 percent for 
arthritis of the left ankle is granted, subject to the laws 
and regulations governing the payment of monetary benefits.

Entitlement to 10 percent disability evaluation for arthritis 
of the right ankle is granted, subject to the law and 
regulations governing the payment of monetary benefits.



REMAND

Generally, any pertinent evidence that is accepted by the 
Board must be referred to the RO for review and preparation 
of a supplemental statement of the case (SSOC), 
unless the veteran or his representative waives this 
procedural right.  See 38 C.F.R. § 20.1304(c) (1999).  This 
procedural requirement has not been met in this case.  

The veteran has submitted pertinent additional evidence in 
support of his claims that has not been considered by the RO.  
This evidence is shown to have been received by the Board on 
February 1, 2000.  The RO has not had the opportunity to 
review this evidence.  An appropriate waiver form did not 
accompany the additional evidence.  Therefore, this case is 
remanded in accordance with 38 C.F.R. §§ 19.31 and 20.1304(c) 
(1999).  See also 38 C.F.R. § 19.9 (1999).

Accordingly, this case is REMANDED for the following action:

The RO should review the evidence 
submitted by the veteran subsequent to 
the issuance of the November 1999 SSOC, 
to include the above-discussed evidence 
received by the Board in February 2000, 
in conjunction with the veteran's claims. 

If any benefit sought is not granted, the 
veteran and his representative should be 
furnished an SSOC, and be afforded an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


 


